In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 20-3119
UNITED STATES OF AMERICA,
                                                       Plaintiff-Appellee,
                                    v.

JEREMIAH S. FARMER,
                                                   Defendant-Appellant.
                       ____________________

           Appeal from the United States District Court for the
            Northern District of Indiana, Hammond Division.
               No. 15-cr-72-27 — Philip P. Simon, Judge.
                       ____________________

    SUBMITTED JANUARY 20, 2022 * — DECIDED JUNE 28, 2022
                  ____________________

    Before ROVNER, BRENNAN, and ST. EVE, Circuit Judges.
   ST. EVE, Circuit Judge. Appellant Jeremiah Farmer, a mem-
ber of the Latin Kings street gang, brutally bludgeoned Mar-
ion Lowry and Harvey Siegers to death with a hammer in
1999. In 2019, a federal jury convicted Farmer of conspiracy to
participate in racketeering activity, in violation of the


* We granted the parties’ joint motion to waive oral argument for this case.
2                                                    No. 20-3119

Racketeer Inﬂuenced and Corrupt Organizations Act
(“RICO”) 18 U.S.C. § 1962(d), and conspiracy to possess ille-
gal narcotics with intent to distribute, in violation of 21 U.S.C.
§ 846. The district court sentenced Farmer to a term of life im-
prisonment. Farmer now challenges his convictions and sen-
tence in arguments raised both by appointed appellate coun-
sel and pro se. We disturb neither Farmer’s conviction nor his
sentence.
                         I. Background
    On this procedural posture, we view the evidence in the
light most favorable to the government and describe the facts
assuming the jury believed the government’s evidence. United
States v. Amaya, 828 F.3d 518, 523–24 (7th Cir. 2016). At trial,
the government presented evidence concerning the gang in
general and Farmer’s individual conduct. Farmer admits he
was a Latin King and does not dispute significant details
about the gang’s structure and operation or his participation.
A. The Latin Kings and Jeremiah Farmer
    The Latin Kings are a violent street gang headquartered in
Chicago, Illinois and operating out of local chapters known as
“hoods.” The Latin Kings engage in various illegal enter-
prises, including trafficking in drugs, guns, and murder. Latin
Kings members are required to “put in work” for the gang,
which includes selling drugs, committing robberies (referred
to as “hitting licks”) and remitting the proceeds to the gang,
attacking members of rival gangs, and intimidating witnesses
(called “snitches”) who might testify against Latin Kings
members. Latin Kings are also expected to pay membership
dues and attend regular hood meetings where they discuss
gang business.
No. 20-3119                                                  3

    Latin Kings identify each other through a series of visual
and verbal symbols and identifying marks. They use distinc-
tive handshakes and gang signs which only members are per-
mitted to use. Many Latin Kings get gang symbols tattooed
on their bodies and faces. Only current Latin Kings are per-
mitted to have such tattoos. The gang’s rules are laid out in a
manifesto distributed to each member of the gang.
    Although his precise date of initiation is unclear, Farmer
became a member of the Latin Kings in the mid-1990s. In 1997,
Farmer hit a man with a brick, stole over $1,000, and used the
money to buy drugs on behalf of the Latin Kings. That same
year, Farmer bragged to Tiffany Malinauskas, his then-girl-
friend, about being a King and holding a leadership role
within the organizations, had gang tattoos, used gang signs
and handshakes with other Latin Kings, and possessed a gang
manifesto. In a 2016 phone conversation, Farmer claimed he
had been a member of the Latin Kings for 21 years.
    As a Latin King, Farmer attended mandatory hood meet-
ings, paid gang dues, and committed crimes on behalf of the
organization. Farmer sold drugs and guns to Latin Kings
members Gabriel Jalomos, and Oscar Gonzalez. Malinauskas
witnessed Farmer sell cocaine and crack cocaine. In 1997 or
1998, Farmer shot at a house because the occupants were “a
bunch of snitches.” In 2009, Farmer hit Joe Gursky in the face
with a crowbar, pointed a gun at him as he lay on the ground,
informed Gursky he was under orders to kill him for “snitch-
ing on brothers,” and told Gursky not to go to the police.
Farmer then stole money from Gursky’s wallet. Farmer re-
mained an active member of the Latin Kings while incarcer-
ated in Indiana State prison in 2010 and bragged about hold-
ing a leadership position within the gang.
4                                                   No. 20-3119

B. The Lowry and Siegers Murders
    Marion Lowry owned Calumet Auto Rebuilders (“Calu-
met Auto”), at which Harvey Siegers worked. Calumet Auto
was located in Latin Kings territory adjacent to a convenience
store and laundromat where gang members dealt drugs. In
the months leading up to June 1999, many Latin Kings, in-
cluding Farmer, believed Lowry and Siegers were “snitching”
on the gang’s activities to police. Farmer and other Latin
Kings smashed car windows at Calumet Auto to intimidate
Lowry and Siegers and deter them from speaking with police.
    On June 25, 1999, Clarissa Holodick saw a white man with
blonde hair running away from Calumet Auto. Holodick en-
tered Calumet Auto and discovered Lowry and Siegers lying
in a pool of blood. Their injuries were horrific. Both suffered
blunt force trauma to the head and face resulting in multiple
skull fractures. Lowry had numerous brain lacerations. Sieg-
ers had a broken jaw, a large hole in the front of his skull, and
a lacerated eyeball which had popped out of its socket. Lowry
was already dead by the time first responders arrived at the
scene. Siegers succumbed to his injuries later at the hospital.
Law enforcement recovered a distinctive pair of sunglasses at
the scene which were later identified as belonging to Farmer.
The specifics of Lowry and Siegers’s injuries were not publi-
cized.
    Within an hour of discovering Lowry and Siegers, Holod-
ick described the man she saw fleeing from Calumet Auto to
law enforcement and began working with Alcohol Tobacco
Firearms and Explosives Special Agent Eric Ellis to create a
composite sketch using Electronic Facial Identification Tech-
nique. Holodick described each feature of the suspect. If the
sketch did not reflect her recollection of that feature, Ellis
No. 20-3119                                                   5

altered the sketch until it matched Holodick’s description.
The process took approximately 4.5 hours. Law enforcement
did not show Holodick any photos before or while she created
the sketch. Once complete, law enforcement published the
sketch around the community. Malinauskas and Glen Kok, a
former Latin Kings member, saw the sketch and believed the
suspect looked like Farmer.
    Farmer was upset the night of June 25, 1999, and appeared
to have changed his clothing. Malinauskas recalled Farmer
came home in a panic, bloody, and tried to wash his clothing
with bleach. Jason Gibbs, a former Latin King, saw Farmer,
who seemed agitated and freshly showered, later that night
wearing a neighbor’s clothes. After the Lowry and Siegers
murders, Farmer tattooed two filled-in teardrops on his face
which, in Latin King circles, traditionally signifies the number
of people the wearer has killed.
    Farmer repeatedly claimed responsibility for the Lowry
and Siegers murders. Farmer told Byron Wren, a now-de-
ceased member of the Latin Kings, he killed Lowry and Sieg-
ers because he feared they saw him shoot at a car and wanted
to make sure they kept their mouths shut. Farmer described
killing the men with a hammer and then stealing money. A
few weeks after the murder, Farmer told Malinauskas he
“killed two men with a hammer” and was scared because he
believed he dropped his sunglasses at the scene. Farmer said
he murdered the men “for drug money, or something about
money.” Farmer later recounted killing Lowry and Siegers
with a hammer to Gibbs, describing how good it felt to hold
“a man’s life in the palm of his hand,” the sensation of break-
ing bones and jaws and teeth, and what it was like to hit some-
one so hard their eye nearly fell out. Gibbs recalled Farmer
6                                                 No. 20-3119

describing how Lowry and Siegers cried and begged for their
lives. Farmer told Gibbs he killed the men because they
should have known better than to “snitch” in Latin Kings ter-
ritory. Farmer further told Gibbs he “hit a lick” after killing
Lowry and Siegers. Robert Davis, a local youth, ran into
Farmer at a basketball court where Farmer told him he “went
into the garage, had a sledgehammer, and [ ] hit the guys.”
Davis recalled Farmer repeating this story at a party.
    Almost two years later, on April 18, 2001, officers Thomas
Grabowski and Anthony Adams showed Holodick a six-per-
son photo identification array. While Holodick was able to
eliminate four of the persons photographed, she was unable
to affirmatively identify Farmer. Grabowski and Adams both
testified the photo array Holodick viewed did not display
names. In May 2001, Hammond police executed a search war-
rant at Farmer’s father’s house. Officers recovered scrap-
books, photographs, drawings, and letters written to and by
Farmer.
C. The Coffman Assault
    In the late 2000s, Katarina Coffman was associated with
the Gangster Disciples, another violent street gang. The Gang-
ster Disciples and the Latin Kings are rivals. During 2008 and
2009, Coffman dealt drugs in Latin Kings territory. Farmer
threatened Coffman in late 2008, warning her to stop dealing
drugs in Latin Kings territory and that he would “come after
her” if she continued.
   On February 24, 2009, Farmer and another man broke into
Coffman’s house. Farmer and his accomplice put a gun in
Coffman’s face, demanded drugs and money, and stole ap-
proximately $600 from her purse. While Farmer was leaving
No. 20-3119                                                      7

Coffman’s house, he shot her twice and her boyfriend once.
As a result of the shooting, Coffman suffered permanent dam-
age to her colon and ovaries.
D. Pretrial Proceedings
    The government ultimately charged Farmer in a Fifth Su-
perseding Indictment on October 18, 2018, with one count of
RICO conspiracy, in violation of 18 U.S.C. § 1962(d), and one
count of conspiracy to possess illegal narcotics with intent to
distribute, in violation of 21 U.S.C. § 846. Specifically, the gov-
ernment charged Farmer with “knowingly and intentionally
conspir[ing] to conduct and participate, directly and indi-
rectly, in the conduct of the affairs of the [Latin Kings] enter-
prise through a pattern of racketeering activity … consisting
of multiple acts involving murder[;] … robbery[;] … Hobbs
Act Robbery[;] … multiple acts [involving sex trafficking by
force, fraud, or coercion[;] … and multiple acts involving nar-
cotics trafficking.” The indictment enumerated several spe-
cific acts alleged against Farmer, including murdering Lowry
and Siegers. Finally, the indictment notified Farmer of the
government’s intent to seek enhanced sentencing based on
the Lowry and Siegers murders and conspiracy to possess
and distribute illegal narcotics.
    In advance of trial, Farmer moved to suppress Holodick’s
identification sketch, contending it was unduly suggestive
and unreliable. The district court denied Farmer’s motion.
While Farmer argued Ellis should have solicited descriptions
of the suspect from multiple witnesses, the district court
noted that, unlike Holodick, the other witnesses “specifically
said they could not see the runner’s face, so it’s hardly sur-
prising that they were not asked to collaborate on the sketch.”
Moreover, the district court found no evidence anyone
8                                                  No. 20-3119

suspected Farmer of the Lowry and Siegers murders until
well after Holodick completed the sketch or influenced Ho-
lodick to generate a sketch of Farmer’s face. Finally, the dis-
trict court held in the alternative Holodick’s identification
was sufficiently reliable based on her focus, level of detail,
and confidence in the identification. Any doubt as to the ac-
curacy of the identification bore on the weight of the evidence,
not on its admissibility.
E. Trial
    Farmer proceeded to trial on June 24, 2019. At the conclu-
sion of evidence, the district court asked the government to
prepare a redacted indictment removing the other defendants
from the case caption and deleting any details that did not
arise during trial. The government did so and provided a
copy of the redacted indictment to Farmer’s counsel, the dis-
trict court, and to the jury during their deliberations.
    Farmer objected to the district court’s refusal to instruct
the jury on the “corroboration rule.” The district court de-
clined to give the instruction because, “[o]nce there’s suffi-
cient evidence to submit the case to the jury [under Rule 29],
I think this issue becomes unimportant and really irrelevant.”
Contrary to Farmer’s suggestion, “there isn’t just an uncor-
roborated admission in this case” but “several admissions
that corroborate each other.” The district court noted the de-
cision to give a corroboration instruction was within its dis-
cretion and deemed “the reasonable doubt instructions and
the presumption of innocence instruction” adequately ex-
plained the government’s burden.
   The jury found Farmer guilty on both counts on July 9,
2019. As to RICO conspiracy, the jury specifically found
No. 20-3119                                                   9

Farmer murdered Lowry and Siegers while committing or at-
tempting to commit gang activity and conspired to distribute,
or possessed with the intent to distribute, 5 kilograms or more
of cocaine. With respect to Farmer’s narcotics conviction, the
jury specifically found Farmer distributed, or possessed with
the intent to distribute, 5 kilograms or more of cocaine and
100 kilograms or more of marijuana.
F. Sentencing and Appeal
    The Probation Office calculated Farmer’s base offense
level as 43, the highest possible offense level, a criminal his-
tory score of 12, and a criminal history category of V in the
Presentence Investigation Report (“PSR”). As Farmer was
convicted under 18 U.S.C. § 1962(d), the most serious “under-
lying racketeering activity”—here, murder—determined
Farmer’s base offense level. Probation recommended a four-
level upward adjustment to Farmer’s base offense level be-
cause he was “an organizer or leader of a criminal activity that
involved five or more participants.” U.S.S.G. § 3B1.1(a). Be-
cause Farmer’s base offense level was already at the maxi-
mum, Farmer’s effective total offense level remained 43.
Farmer’s offense level and criminal history score yielded a
recommended Guidelines range of life imprisonment.
    The district court sentenced Farmer on October 27, 2020.
Farmer represented himself pro se and raised various objec-
tions related to his trial and convictions. The district court
overruled these factual objections and adopted the PSR with-
out change. The district court sentenced Farmer to a term of
life imprisonment on each count of conviction.
   Farmer raises two primary challenges to his conviction
and sentence on appeal. First, Farmer argues his conviction
10                                                No. 20-3119

for RICO conspiracy was not supported by sufficient evi-
dence. Second, Farmer claims the jury’s special finding he
murdered Lowry and Siegers in connection with his member-
ship in the Latin Kings was not supported by sufficient evi-
dence, rendering his sentencing procedurally infirm.
    Although represented on appeal by appointed counsel,
we granted Farmer leave to submit a supplemental pro se
brief in which he presented nine additional bases for appeal.
First, Farmer claims the government improperly used a fed-
eral task force officer to procure a search warrant. Second,
Farmer argues the district court improperly denied his mo-
tion to suppress Holodick’s identification sketch. Third,
Farmer maintains the district court erred in admitting evi-
dence of Holodick’s photographic array identification.
Fourth, Farmer suggests the district court erred in admitting
evidence seized during the May 2001 search of his father’s
home. Fifth, Farmer argues the district court wrongly de-
clined to instruct the jury on the corroboration rule. Sixth,
Farmer claims the government constructively amended the
indictment. Seventh, Farmer claims the district court improp-
erly imposed a leadership enhancement at sentencing. Eighth,
Farmer maintains the government committed prosecutorial
misconduct at trial. Ninth and finally, Farmer asserts the gov-
ernment gave an improper closing argument.
   None of Farmer’s bases for appeal—either raised by ap-
pointed counsel or pro se—are meritorious.
                        II. Discussion
A. The RICO Conspiracy Conviction
   RICO criminalizes, in relevant part, conspiring to “con-
duct or participate, directly or indirectly, in the conduct of
No. 20-3119                                                     11

[an] enterprise’s affairs through a pattern of racketeering ac-
tivity.” 18 U.S.C. § 1962(c)–(d). To prevail at trial on a charge
of RICO conspiracy, the government must show “(1) an
agreement to conduct or participate in the affairs (2) of an en-
terprise (3) through a pattern of racketeering activity.” United
States v. Brown, 973 F.3d 667, 682 (7th Cir. 2020) (internal quo-
tations omitted). “Racketeering activity” includes murder, at-
tempted murder, arson, robbery, extortion, and drug traffick-
ing. 18 U.S.C. § 1961(1). A “pattern” of racketeering activity
requires a minimum of two related predicate acts of racket-
eering committed within a 10-year period. United States v.
Hicks, 15 F.4th 814, 816 (7th Cir. 2021); Amaya, 828 F.3d at 531;
see also Empress Casino Joliet Corp. v. Balmoral Racing Club, Inc.,
831 F.3d 815, 827–28 (7th Cir. 2016) (“To form a pattern, the
predicate acts must exhibit ‘continuity plus relationship.’”)
(quoting H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239 (1989)).
    Farmer argues the government presented insufficient evi-
dence to link the Lowry and Siegers murders or the Coffman
assault to gang activity. To be clear, Farmer does not argue he
did not commit these acts. Instead, Farmer merely claims he
did so pursuant to motives independent of his Latin Kings
membership. In reviewing the sufficiency of the evidence
supporting Farmer’s RICO conviction, we “view the evidence
‘in the light most favorable to the government’ and we will
‘overturn the verdict only when the record contains no evi-
dence, regardless of how it is weighed, from which the jury
could find guilt beyond a reasonable doubt.’” Amaya, 828 F.3d
at 523–24 (quoting United States v. Morales, 655 F.3d 608, 634
(7th Cir. 2011)). We can neither reweigh the evidence nor re-
assess witness credibility. United States v. Faulkner, 885 F.3d
488, 492 (7th Cir. 2018). Farmer faces a “nearly insurmounta-
ble” hurdle in challenging the sufficiency of the evidence. Id.
12                                                No. 20-3119

(internal quotations omitted). None of Farmer’s arguments
meet this heavy burden.
    As to the Lowry and Siegers murders, Farmer argues first
that the government did not supply evidence he was a mem-
ber of the Latin Kings in 1999 and, second, that the govern-
ment did not offer sufficient evidence he killed the men to ad-
vance the interests of the Latin Kings. By Farmer’s account, he
killed Lowry and Siegers because they saw him shoot at a car
in a crime unrelated to the Latin Kings and Farmer feared they
would report him to the police.
    Although the precise date of Farmer’s membership is un-
clear, the government presented ample evidence from which
a jury could conclude Farmer was a Latin King when he killed
Lowry and Siegers in 1999. Kok and Gibbs testified Farmer
was a Latin King as of the mid-1990s and at the latest by 1997.
Malinauskas testified that, in 1997, Farmer bragged about be-
ing a Latin King, had gang tattoos, used gang signs and hand-
shakes with other Latin Kings, and possessed a Latin Kings
manifesto. The government offered evidence all these activi-
ties—wearing gang tattoos, using gang signs and hand-
shakes, and possessing a manifesto—were restricted to active
Latin Kings members. Further, in 2016, Farmer claimed to
have been a member of the Latin Kings for 21 years, which
would place his initiation at approximately 1995.
    Similarly, a jury could easily conclude from the govern-
ment's evidence that Farmer’s activity with the Latin Kings
motivated him to murder Lowry and Siegers. The govern-
ment offered evidence Farmer, along with other Latin Kings,
believed Lowry and Siegers were “snitching” on gang activi-
ties—specifically, dealing drugs out of the adjacent conven-
ience store and laundromat—to the police. Prior to the
No. 20-3119                                                 13

murders, evidence indicates Farmer and other Latin Kings
damaged property at Calumet Auto to discourage Lowry and
Siegers from reporting gang activity to law enforcement.
Gibbs testified Farmer claimed he murdered Lowry and Sieg-
ers because they were in Latin Kings territory, were “snitch-
ing” on gang activity, and that he “hit a lick”—a term and ac-
tivity related to the Latin Kings—after killing the men. Farmer
also told Malinauskas he killed Lowry and Siegers “for drug
money.”
     As to the Coffman assault, Farmer claims he robbed and
shot Coffman of his own volition and unrelated to his involve-
ment with the Latin Kings. Farmer does not dispute he was a
member of the Latin Kings at the time of the assault. At trial,
Coffman testified she was associated with the rival Gangster
Disciples and sold weed in Latin Kings territory. The govern-
ment produced evidence Latin Kings were expected to attack
non-Latin Kings dealing drugs in their territory. Coffman tes-
tified, prior to the assault, Farmer told her to stop dealing
drugs in Latin Kings territory and threatened to “come after
her” if she continued. A jury could reasonably conclude
Farmer subsequently made good on this threat. Coffman also
testified, on the night of the assault, Farmer stole $600 from
her purse. The government presented evidence Latin Kings
were expected to remit the proceeds of their robberies to the
gang. A rational jury could easily infer Farmer, a Latin King,
complied with this obligation and stole some or all of the $600
for the Latin Kings.
   The government also offered sufficient evidence of other
qualifying predicate crimes. In addition to the specifically
identified predicate acts, the government charged Farmer
with RICO conspiracy “through a pattern of racketeering
14                                                    No. 20-3119

activity … involving … robbery[,] … Hobbs Act Robbery[,]
… and multiple acts involving narcotics trafficking.” Gibbs
testified Farmer hit a man with a brick, stole $1,000 from him,
and used the money to purchase drugs on behalf of the Latin
Kings. Jalomos, Gonzalez, and Malinauskas all testified they
witnessed Farmer buying, selling, and manufacturing drugs.
Jalomos and Gonzalez further testified Farmer sold them ille-
gal guns in exchange for drugs. Gibbs provided evidence
Farmer shot at a house in 1997 or 1998 because the occupants
were “a bunch of snitches,” a term used to describe those re-
porting gang activity to law enforcement. Similarly, Gursky
testified Farmer hit him in the face with a tire iron in 2009,
stole his money, and threatened to kill him on Latin Kings or-
ders because he was “snitching on brothers.”
   Farmer’s RICO conspiracy conviction is supported by
overwhelming evidence. We will not disturb the jury’s judg-
ment on sufficiency grounds.
B. The Sentencing Enhancement
    Ordinarily, the statutory maximum sentence for a RICO
conspiracy conviction is 20 years’ imprisonment. 18 U.S.C.
§ 1963(a). The maximum increases to life imprisonment, how-
ever, “if the violation is based on a racketeering activity for
which the maximum penalty incudes life imprisonment.” Id.;
see also United States v. Perez, 21 F.4th 490, 493 (7th Cir. 2021).
The government sought enhanced sentencing under § 1963(a)
in part for the criminal gang murders of Lowry and Siegers,
for which Indiana law provides a sentence of death or life im-
prisonment where the defendant “committed the murder by
intentionally killing the victim while committing or attempt-
ing to commit … [c]riminal organization activity.” Ind. Code
§ 35-50-2-9(b)(1)(I). To prove criminal organization activity,
No. 20-3119                                                  15

the government must provide evidence Farmer “(1) was an
active member of a criminal gang, (2) had knowledge of the
group’s criminal advocacy, and (3) had a specific intent to fur-
ther the group’s criminal goals.” G.H. v. State, 987 N.E.2d
1164, 1168 (Ind. Ct. App. 2013); see also Ferrell v. State, 746
N.E.2d 48, 51 (Ind. 2001). “The specific-intent element re-
quires proof of a nexus between furthering the goals of the
criminal gang and the alleged crime.” G.H., 987 N.E.2d at
1168.
    Farmer claims the government produced insufficient evi-
dence to support the jury’s specific finding he murdered
Lowry and Siegers “while committing or attempting to com-
mit gang activity.” More precisely, Farmer asserts the trial ev-
idence does not establish a “nexus” between his Latin Kings
membership and the murders. Consequently, Farmer argues
he was prejudiced at sentencing because the statutory maxi-
mum penalty increased from 20 years’ imprisonment to life
imprisonment and his base offense level of 43, when com-
bined with other enhancements, yielded a Guidelines range
of life imprisonment.
   We review assertions of procedural error at sentencing de
novo. Perez, 21 F.4th at 493. Because Farmer’s sentencing chal-
lenge is ultimately rooted in a challenge to the jury’s special
finding, we review these arguments for sufficiency of the ev-
idence. Faulkner, 885 F.3d at 492; see also Brown, 973 F.3d at
682–99. The jury’s special finding will not be disturbed unless
“‘no rational trier of fact could have agreed with the jury.’”
Brown, 973 F.3d at 682 (quoting Cavazos v. Smith, 565 U.S. 1, 2
(2011)); see also Amaya 828 F.3d at 523–24.
   Farmer’s sentencing challenge is effectively identical to
that leveled against his RICO conspiracy conviction. For all
16                                                  No. 20-3119

the reasons discussed above, the government provided more
than enough evidence linking the murders to Farmer’s gang
activity. Farmer fails to meet his “nearly insurmountable”
burden, Faulkner, 885 F.3d at 492 (internal quotations omit-
ted), of demonstrating the government produced “no evi-
dence” supporting the jury’s special finding, Amaya, 828 F.3d
at 523–24 (internal quotations omitted).
C. Farmer’s Pro Se Arguments
   We now attend briefly to Farmer’s pro se arguments. For
the sake of organization, we group these arguments by the
applicable standard of review.
     1. Precluded by Rule 12(b)(3)
    We can quickly resolve several of Farmer’s pro se bases for
appeal under Federal Rule of Criminal Procedure 12(c)(3). De-
fendants must move to suppress evidence in a pretrial mo-
tion. Fed. R. Crim. P. 12(b)(3)(C). Failure to “meet the deadline
for making a Rule 12(b)(3) motion” renders the motion un-
timely. Fed. R. Crim. P. 12(c)(3). Rule 12(c)(3) permits condi-
tional, plain error review of untimely suppression motions on
appeal provided the defendant “shows good cause” for fail-
ing to make those arguments below. Id.; see also United States
v. Murdock, 491 F.3d 694, 698–99 (7th Cir. 2007). Failure to es-
tablish good cause precludes appellate review of new sup-
pression arguments. United States v. Sands, 815 F.3d 1057, 1061
(7th Cir. 2015).
    Three of Farmer’s pro se arguments are new suppression
arguments he failed to present to the district court. First,
Farmer claims that, because a state police officer served as an
affiant for a federal warrant, “all evidence that was derived
from” that “search should have been suppressed as fruits
No. 20-3119                                                   17

from a poisoness [sic] tree.” Second, Farmer argues officers
told Holodick his name while she was viewing the photo-
graphic identification array in 2001, which rendered the iden-
tification process “unduly suggestive.” Third, Farmer seeks to
suppress evidence obtained from the execution of the May
2001 search warrant. Farmer neither moved to suppress Ho-
lodick’s identification or the evidence obtained from the May
2001 search nor, in the case of the search, objected to its ad-
mission into evidence at trial. On appeal, Farmer points to no
cause, good or otherwise, why he failed to raise these argu-
ments in a timely manner and preserve them for appeal, thus
we are precluded from reviewing this issue. Id.
   2. No Plain Error
    For the first time on appeal, Farmer claims (1) the govern-
ment engaged in prosecutorial misconduct by characterizing
Chris Gootee as a federal agent at trial; (2) the government’s
closing argument was improper; (3) the government improp-
erly constructively amended the indictment after trial; and
(4) the district court erroneously applied a leadership en-
hancement at sentencing. Farmer forfeited each of these argu-
ments by failing to present them to the district court and thus
we review for plain error. United States v. Jones, 22 F.4th 667,
675 (7th Cir. 2022); United States v. Garcia-Avila, 737 F.3d 484,
491 (7th Cir. 2013). To prevail on plain error review, Farmer
must show (1) an error, (2) that is plain, (3) that affected his
substantial rights, and (4) that seriously affected the fairness,
integrity, or public reputation of the proceedings. Jones, 22
F.4th at 675. Farmer fails to do so here.
    “When reviewing a claim of prosecutorial misconduct, we
first consider whether the remark was improper; then we con-
sider whether it prejudiced the defendant.” Garcia-Avila, 737
18                                                    No. 20-3119

F.3d at 491. “Ultimately, the inquiry turns on whether the im-
proper statement so infected the trial with unfairness as to
make the resulting conviction a denial of due process.” Id. (in-
ternal quotations omitted). At the start of trial, the govern-
ment described Gootee as a “federal agent” who would sit at
the table with the prosecution. This description was not im-
proper. Although Gootee is an officer with the Hammond Po-
lice Department, he is assigned to the Gang Response Investi-
gative Team, an FBI task force which consists of multiple FBI
agents and local police officers. Given Gootee’s role on the
federal task force, characterizing him as a “federal agent” is
not clearly incorrect, and certainly did not “so infect[] the trial
with unfairness as to make the resulting conviction a denial
of due process.” Id. Even supposing the government’s charac-
terization was improper, Farmer does not explain how he was
prejudiced or how his substantial rights were implicated.
    As to the government’s closing argument, Farmer “must
establish not only that the remarks denied him a fair trial, but
also that the outcome of proceedings would have been differ-
ent absent the remarks.” United States v. Turner, 651 F.3d 743,
751 (7th Cir. 2011) (internal quotations omitted). “Improper
statements made during closing argument are rarely reversi-
ble error.” Garcia-Avila, 737 F.3d at 491 (internal quotations
omitted). Apart from listing the pages of the trial transcript
containing the government’s closing argument, Farmer fails
to articulate what, specifically, he considers improper. Nor
does Farmer explain how the closing impacted the outcome
of proceedings, other than baldly asserting “[t]he Govern-
ment improperly lead[] the jury to convict.” Farmer has failed
to meet his burden of identifying an error in the government’s
closing argument.
No. 20-3119                                                      19

    Regarding the indictment, constructive amendment oc-
curs when “either the government … , the court … , or both,
broadens the possible bases for conviction beyond those pre-
sented by the grand jury.” United States v. Perez, 673 F.3d 667,
669 (7th Cir. 2012) (internal quotations omitted). Narrowing
an indictment by dropping allegations unnecessary to an of-
fense “clearly contained” within the indictment does not
amount to unconstitutional amendment and, indeed, is a
common, desirable practice which avoids potential jury con-
fusion. Id. at 669–70 (citing United States v. Miller, 471 U.S. 130,
144 (1985)). That is precisely what occurred here. At the con-
clusion of evidence, the district court asked the government
to redact the names of co-defendants and acts left unmen-
tioned at trial to avoid confusing the jury. The government
did not err in doing so.
    At sentencing, the district court applied a 4-level leader-
ship enhancement to Farmer’s base offense level under
U.S.S.G. § 3B1.1(a). Such an enhancement is appropriate if
Farmer “was an organizer or leader of a criminal activity.”
U.S.S.G. § 3B1.1(a). Sentencing courts must “find by a prepon-
derance that the facts support a sentencing enhancement.”
United States v. Colon, 919 F.3d 510, 517 (7th Cir. 2019). Alt-
hough trial evidence supports such an enhancement, the fac-
tual basis at sentencing does not. While the PSR describes the
leadership structure of the Latin Kings generally, it does not
state Farmer was himself a leader, nor does any of the activity
ascribed to Farmer in the PSR hint at his leadership role. At
sentencing, the district court adopted the PSR wholesale and
did not make independent factual findings as to Farmer’s
leadership status.
20                                                   No. 20-3119

    Any error, however, is harmless and does not implicate
Farmer’s substantial rights. Farmer’s base offense level was
43, the maximum possible under the Guidelines. See U.S.S.G.
§ 5A n.2 (“In rare cases, a total offense level of … more than
43 may result from application of the guidelines. … An of-
fense level of more than 43 is to be treated as an offense level
of 43.”). The § 3B1.1 leadership enhancement, then, had no
impact on Farmer’s Guidelines range or his substantial rights.
See United States v. Thomas, 897 F.3d 807, 817 (7th Cir. 2018)
(“[A] guideline error that does not actually affect the final
guideline range calculated by the court … d[oes] not affect
[the defendant’s] substantial rights or undermine confidence
in the proceedings and their final result.”).
     3. No Abuse of Discretion
    Farmer challenges the district court’s refusal to instruct
the jury on the corroboration rule. We review such arguments
for abuse of discretion with deference to “the broad discretion
of the district court to accept or reject a proposed jury instruc-
tion so long as the essential points are covered by the instruc-
tions given.” United States v. McDowell, 687 F.3d 904, 912 (7th
Cir. 2012) (internal quotations omitted). While it is “well es-
tablished that a defendant cannot be convicted based solely
on his own uncorroborated statement[,]” “the district court is
not obligated to instruct the jury on the requirement of cor-
roboration.” Id. That decision is “better left to the trial judge”
as “the standard instructions regarding the government’s
burden of proof and the presumption of innocence are gener-
ally sufficient.” Id.
   First, the district court properly instructed the jury on the
presumption of innocence and the government’s burden of
proof, giving the Seventh Circuit pattern criminal jury
No. 20-3119                                                    21

instructions almost verbatim. See The William J. Bauer Pattern
Criminal Jury Instructions of the Seventh Circuit, Presumption of
Innocence/Burden of Proof (2020 Ed.). Second, as the district
court observed, Farmer’s conviction did not turn on a single,
uncorroborated admission of criminal activity. Instead,
Farmer confessed to multiple people multiple times he killed
Lowry and Siegers in service of his Latin Kings affiliation. In
this context, the district court’s decision to rely upon the pat-
tern jury instructions is not an abuse of its discretion.
   4. No Legal Error
     Farmer disputes the district court’s denial of his motion to
suppress Holodick’s composite sketch. Broadly, Farmer
claims the sketch resulted from “unduly suggestive” proce-
dures, the police should have solicited input from multiple
eyewitnesses, and Holodick did not enjoy a sufficiently clear
view of his face to generate a reliable identification. We re-
view a district court’s denial of a motion to suppress an iden-
tification de novo with “due deference to the district court’s
findings of historical fact.” United States v. Vines, 9 F.4th 500,
506 (7th Cir. 2021).
   Eyewitness identifications “tainted by police arrange-
ment” violate the due process clause and must be suppressed.
Perry v. New Hampshire, 565 U.S. 228, 238 (2012). To determine
whether suppression is necessary, courts first evaluate
whether officers used a procedure “that is both suggestive
and unnecessary.” Id. at 238–39. Second, courts “assess, on a
case-by-case basis, whether improper police conduct created
a substantial likelihood of misidentification.” Sexton v.
Beaudreaux, 138 S. Ct. 2555, 2559 (2018) (internal quotations
omitted). In evaluating whether such a likelihood exists,
courts consider “the opportunity of the witness to view the
22                                                 No. 20-3119

criminal at the time of the crime, the witness’ degree of atten-
tion, the accuracy of his prior description of the criminal, the
level of certainty demonstrated at the confrontation, and the
time between the crime and the confrontation.” Id.
    Farmer fails at the first step to demonstrate the procedure
used to generate Holodick’s composite sketch was “sugges-
tive and unnecessary.” First, Ellis did not know of Farmer and
no officer suspected Farmer or showed Holodick a picture of
Farmer when the sketch was created. Second, although
Farmer argues other witnesses should have contributed to
creating the sketch, Holodick was the only witness who saw
any part of his face. Third, Holodick and Ellis testified to a
long, iterative process to create the sketch where Holodick
had the ultimate control over the final product. The district
court properly declined to suppress Holodick’s composite
sketch.
                       III. Conclusion
    For the foregoing reasons, we AFFIRM the Farmer’s con-
victions and sentence.